
	
		II
		112th CONGRESS
		1st Session
		S. 1840
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Brown of Ohio (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to expand and
		  intensify programs of the National Institutes of Health with respect to
		  translational research and related activities concerning Down syndrome, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trisomy 21 Research Centers of
			 Excellence Act of 2011.
		2.NIH Down syndrome
			 research activitiesPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end of the title the following:
			
				409K.Down syndrome
				research activities
					(a)Expansion,
				intensification, and coordination of activities
						(1)In
				generalThe Director of NIH,
				acting through the Director of the Eunice Kennedy Shriver National Institute of
				Child Health and Human Development, shall expand and intensify programs of the
				National Institutes of Health with respect to research and related activities
				concerning Down syndrome. The Director of NIH shall carry out such programs in
				coordination with a working group composed of representatives of the relevant
				institutes, centers, offices, and agencies of the National Institutes of
				Health.
						(2)NIH research
				plan on Down syndromeThe
				Director of NIH shall publish a research plan on Down syndrome, and update it
				every 5 years or as appropriate.
						(b)Centers of
				excellence
						(1)In
				generalIn carrying out
				subsection (a)(1), the Director of NIH shall award grants and contracts to
				public or nonprofit private entities to pay all or part of the cost of
				planning, establishing, improving, and providing basic operating support for
				centers of excellence regarding translational research on Down syndrome. To the
				extent and in the amount of appropriations made in advance, the Director of NIH
				shall provide for the establishment of at least 6 such centers of
				excellence.
						(2)Basic,
				translational, and clinical researchEach center receiving funds under paragraph
				(1) shall contribute to a comprehensive research portfolio for Down syndrome
				building upon the recommendations set forth in the NIH Research Plan on Down
				Syndrome published on October 8, 2007, have a primary focus on Down syndrome,
				provide an optimal venue and infrastructure for patient-oriented research, and
				conduct basic, clinical, and translational research on Down syndrome, including
				research on one or more of the following:
							(A)Early detection, diagnosis, and treatment
				of Down syndrome.
							(B)The biological
				mechanisms responsible for structural and functional anomalies in cells and
				tissues affected by Down syndrome.
							(C)The biological
				mechanisms responsible for cognitive and behavioral dysfunction resulting from
				Down syndrome.
							(D)Novel biomedical
				and pharmacological interventions designed to promote or enhance cognition and
				related brain functions and activities of daily living (ADLs).
							(E)Co-occurrence of
				and treatments for associated medical and neurobehavioral disorders.
							(F)Developmental
				disorders, interventions for congenital heart disease, obstructive sleep apnea,
				coronary heart disease, obesity, and metabolism.
							(G)Contributions of
				genetic variation to clinical presentation as targets for therapy.
							(H)Identification of
				biomarkers for complex phenotypes.
							(I)Noninvasive
				imaging in support of efforts regarding other genotype and phenotypes of Down
				syndrome.
							(J)Pharmacological
				and other therapies for common features of Down syndrome including Alzheimer’s
				disease and other Down syndrome-related disorders.
							(K)Research related
				to improving the quality of life for individuals with Down syndrome and their
				families.
							(L)Research training
				programs aimed at increasing the numbers of scientists who are trained to carry
				out these research directions.
							(3)Services for
				patients
							(A)In
				generalA center receiving
				funds under paragraph (1) shall expend amounts provided under such paragraph to
				carry out a program to make individuals aware of opportunities to participate
				as subjects in research conducted by the centers receiving funds under such
				paragraph.
							(B)Referrals and
				costsA program under
				subparagraph (A) shall, in accordance with such criteria as the Director of NIH
				may establish, provide to the subjects described in such subparagraph referrals
				for health and other services and such patient care costs as are required for
				research.
							(C)Availability and
				accessIn awarding grants
				under this section, the Director of NIH shall require the applicant to
				demonstrate, and shall take into consideration, the availability of and access
				to health and medical services described in subparagraph (B).
							(4)Training program
				for clinicians and scientistsEach center receiving funds under paragraph
				(1) shall establish or expand training programs for medical and allied health
				clinicians and scientists in research relevant to Down syndrome.
						(5)Coordination of
				centers; reportsThe Director
				of NIH shall—
							(A)provide for the
				coordination of information sharing among the centers receiving funds under
				paragraph (1) and ensure regular communication among such centers; and
							(B)require the
				centers to submit periodic reports to the Director on their activities.
							(6)Organization of
				centersEach center receiving
				funds under paragraph (1) shall use the facilities of a single institution
				meeting such requirements as may be prescribed by the Director of NIH, be
				formed from a virtual consortium or network of such institutions, or
				both.
						(7)Duration of
				support
							(A)In
				generalSubject to
				subparagraph (B), the Director of NIH may not provide support to a center
				receiving funds under paragraph (1) for a period of more than 5 years.
							(B)ExtensionThe period referred to in subparagraph (A)
				may be extended for 1 or more additional periods not exceeding 5 years
				if—
								(i)the operations of the center have been
				reviewed by an appropriate technical and scientific peer review group
				established by the Director of NIH; and
								(ii)such group has
				recommended to the Director that such period be extended.
								(c)Down syndrome
				consortiumIn carrying out
				subsection (a)(1), the Director of NIH may establish a Down Syndrome Consortium
				to facilitate the exchange of information and to make the research effort on
				Down syndrome more efficient and effective by assuring consistent
				communication, minimizing duplication of effort, and integrating the varied
				perspectives of partner agencies, organizations, and individuals.
					(d)Report to
				CongressNot later than
				January 1, 2012, and each January 1 thereafter, the Secretary of Health and
				Human Services shall prepare and submit to the appropriate committees of the
				Congress a report concerning the implementation of this section.
					(e)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $6,000,000 for each of
				fiscal years 2012 through
				2017.
					.
		
